El Juez Asociado Sb. Aldbey,
emitió la opinión del tribunal.
La demanda en este pleito fué enmendada por cuarta vez él 13 de septiembre de 1919. El demandado se opuso a ella y en 14 de diciembre de 1922 nosotros revocamos en apelación la sentencia que había dictado la corte de dis-trito teniendo a la demandante por desistida de- su acción y ordenamos que el Caso fuera devuelto-para ulteriores proce-dimientos. Una copia certificada de nuestra sentencia fué remitida a la corte inferior el 23 de enero de 1923 y fué' unida allí al pleito.. En la lectura del calendario civil que tuvo lugar el 10 de marzo de 1923 en la corte de distrito solicitó el demandado el señalamiento del juicio en el pleito, que fué fijado por la corte para el 26 de marzo de 1923. En este día no compareció al juicio la demandante ni abo-gado en su nombre, haciéndolo el demandado quien soli-citó de la corte qué por la incomparecencia de la , deman-dante dictara sentencia teniéndola por desistida de su ac-ción. La corte de distrito dictó el 2 de abril de 1923/ la sentencia solicitada- y. contra ella interpuso la demandante este recurso de apelación. Esto es todo lo que aperece de la transcripción de los autos.
No hay precepto alguno en el Código de Enjuiciamiento Civil que imponga a los secretarios de las cortes de distrito el deber de notificar a los litigantes los señalamientos que la corte hace para juicio, porque la ley supone que están pendientes del curso de sus asuntos. Por esto, habiendo sido hecho- el señalamiento de juicio en este pleito en corte éñ la. lectura dél calendario civil, la demandante tuvo en ésa forma conocimiento de dicho señalamiento y no ha-biendo comparecido a él, el 'demandado estaba autorizado por el artículo 192, núm. 3, del Código dé Enjuiciamiento Civil para solicitar que se declarara a la demandante de-sistida de su pleito, y la corte estaba facultada para dictar esa sentencia.
*678La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.